     Case 2:20-cv-01824-RFB-VCF Document 1 Filed 09/30/20 Page 1 of 5



 1   NICHOLAS M. WAJDA
     Nevada State Bar No: 11480
 2   Law Offices of Nicholas M. Wajda, Esq.
 3   871 Coronado Center Drive, Ste. 200
     Henderson, NV 89052
 4   Telephone: (702) 900-6339
     Email Address: nick@wajdalawgroup.com
 5   Attorney for Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEVADA
 8
                                                            Case No. 2:20-cv-01824
 9

10                                                          COMPLAINT FOR DAMAGES
      RAY D. STOLLER,
11                                                              1. VIOLATION OF THE FAIR DEBT
                         Plaintiff,
                                                                   COLLECTION PRACTICES ACT,
12                                                                 15 U.S.C. § 1692 ET SEQ.;
             v.
13                                                          JURY TRIAL DEMANDED
14
      MIDLAND CREDIT MANAGEMENT, INC.,
15
                         Defendant.
16
           NOW COMES Ray D. Stoller (“Plaintiff”), by and through the undersigned attorney,
17
     complaining of Midland Credit Management, Inc. (“Defendant”) as follows:
18

19                                       NATURE OF THE ACTION

20          1.      Plaintiff brings this action seeking redress for violations of the Fair Debt Collection
21   Practices Act (“FDCPA”) pursuant to 15 U.S.C. § 1692.
22
            2.      Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28
23
     U.S.C. §§1331 and 1337, as the action arises under the laws of the United States.
24
            3.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in
25

26   the District of Nevada, and Defendant conducts business in the District of Nevada and maintains

27   significant business contacts in the District of Nevada.

28
                                                        1
     Case 2:20-cv-01824-RFB-VCF Document 1 Filed 09/30/20 Page 2 of 5



 1                                                   PARTIES
 2             4.    Plaintiff is a natural person over 18-years-of-age.
 3
               5.    Defendant is a debt collection agency organized under the laws of the state of
 4
     Kansas with its principal place of business located at 350 Camino de la Reina, Suite 300, San
 5
     Diego, California 92108. Defendant acted through its agents, employees, officers, members,
 6

 7   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives and

 8   insurers at all times relevant to the instant action.

 9                                 FACTS SUPPORTING CAUSES OF ACTION
10
               6.    Prior to the conduct giving rise to this cause of action, Plaintiff incurred personal
11
     debts with Comenity Capital Bank and Comenity Bank (collectively, the “subject debt”).
12
               7.    Due to financial hardship, Plaintiff fell behind on payments toward the subject
13
     debt.
14

15             8.    Upon information and belief, Defendant acquired the right to collect on the subject

16   debt after Plaintiff was in default.
17             9.    In an attempt to collect the subject debt, Defend mailed three collection letters to
18
     Plaintiff (collectively, the “collection letters”).
19
               10.   Two of the collection letters were dated June 15, 2020, and the third collection
20
     letter was dated August 2, 2020.
21

22             11.   In violation of Section 1692f(8) of the FDCPA, Defendant’s collection letters were

23   mailed to Plaintiff inside an envelope that was marked with the words “Time Sensitive

24   Document.”
25             12.   There was nothing “time sensitive” about the contents of Defendant’s enclosed
26
     letter.
27
               13.   Upon information and belief, Defendant has conducted research that demonstrates
28
                                                             2
     Case 2:20-cv-01824-RFB-VCF Document 1 Filed 09/30/20 Page 3 of 5



 1   that unsophisticated and least sophisticated consumers are more likely to open collection letters
 2   sent in envelopes marked with the words “Time Sensitive Document” than plain envelopes that
 3
     do not contain the quoted words.
 4
               14.      Reading “Time Sensitive Document” on the envelope caused Plaintiff to become
 5
     anxious, stressed, and worried about the contents of the letter.
 6

 7             15.      Plaintiff’s sense of stress, anxiety and worry intensified after he read the collection

 8   letter because he could not understand why the letter was designated as “time sensitive.”

 9             16.      Plaintiff contacted the undersigned’s law firm to understand why Defendant used
10
     the words “Time Sensitive Document” on the envelope in question.
11
               17.      Plaintiff suffered real and concrete harm because Defendant communicated with
12
     him in a manner prohibited by the FDCPA.
13
                                                     DAMAGES
14

15             18.      Defendant’s misleading, wanton, and malicious conduct has severely impacted

16   Plaintiff’s daily life and general well-being.
17             19.      Plaintiff has expended time and incurred costs consulting with his attorney as a
18
     result of Defendant’s unfair, deceptive, and misleading actions.
19
               20.      Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful
20
     attempts to collect the subject debt.
21

22                   COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

23             21.      Plaintiff restates and realleges paragraphs 1 through 20 as though fully set forth

24   herein.
25             22.      Plaintiff is a “consumer” as defined by FDCPA §1692a(3).
26
               23.      Defendant is a “debt collector” as defined by §1692a(6) because its primary
27
     business is the collection of delinquent debts and it regularly collects debts and uses the mail
28
                                                            3
     Case 2:20-cv-01824-RFB-VCF Document 1 Filed 09/30/20 Page 4 of 5



 1   and/or the telephones to collect delinquent accounts allegedly owed to a third party.
 2          24.     Moreover, Defendant is a “debt collector” because it acquired rights to the subject
 3
     debt after it was in default. 15 U.S.C. §1692a(6).
 4
            25.     The debt which Defendant is attempting to collect upon is a “debt” as defined by
 5
     FDCPA §1692a(5) as it arises out of a transaction due or asserted to be owed or due to another for
 6

 7   personal, family, or household purposes.

 8          26.     Defendant used the phone to attempt to collect the subject debt and, as such,

 9   engaged in “communications” as defined in FDCPA §1692a(2).
10
            27.     Defendant’s communications to Plaintiff were made in connection with the
11
     collection of the subject debt.
12
            28.     Defendant violated 15 U.S.C. §§1692e, e(10), f and f(8) through its unlawful debt
13
     collection practices.
14

15          a. Violations of FDCPA § 1692e

16          29.     Defendant violated §1692e and e(10) when it used false, deceptive, and misleading
17   means to collect and/or attempt to collect the subject debt. Defendant mailed the collection letters
18
     to Plaintiff in an envelope marked “Time Sensitive Document” even though the contents of the
19
     envelope were, in fact, not time sensitive. The words on the envelope were only there to worry
20
     and confuse Plaintiff in hopes that he would make a payment on the subject debt.
21

22          b. Violations of FDCPA § 1692f

23          30.     Section 1692f(8) prohibits a debt collector from:

24                  Using any language or symbol, other than the debt collector’s
                    address, on any envelope when communicating with a consumer by
25                  use of the mails or by telegram, except that a debt collector may use
26                  his business name if such name does not indicate that he is in the debt
                    collection business.
27
            31.     Section 1692f(8) contains no exceptions; any extraneous text on the envelope or
28
                                                          4
     Case 2:20-cv-01824-RFB-VCF Document 1 Filed 09/30/20 Page 5 of 5



 1   on the outside of a self-mailer violates 15 U.S.C. § 1692f(8).
 2          32.      The use of the phrase “Time Sensitive Document” on the envelope sent to Plaintiff
 3
     in relation to the subject debt violated Section 1692f(8) of the FDCPA as a matter of law because
 4
     Section 1692f(8) prohibits a debt collector from using any language, other than the debt collector’s
 5
     address, on any envelope when communicating with a consumer.
 6

 7          33.      Defendant’s use of the words “Time Sensitive Document” in relation the subject

 8   debt violated Section 1692f(8) of the FDCPA because these words intended to create, and do

 9   create, a false sense of urgency to so-called least sophisticated consumers.
10
            34.      Upon information and belief, Defendant systematically attempts to collect debts
11
     through harassing conduct and has no procedures in place to assure compliance with the FDCPA.
12
            35.      As stated above, Plaintiff was severely harmed by Defendant’s conduct.
13
     WHEREFORE, Plaintiff, RAY D. STOLLER respectfully requests that this Honorable Court:
14
         a. Declare that the practices complained of herein are unlawful and violate the
15                aforementioned statute;
16          b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial, for
17                the underlying FDCPA violations;

18          c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
                  §1692k; and
19
            d. Award any other relief as the Honorable Court deems just and proper.
20

21   Plaintiff demands trial by jury.
22   Date: September 30, 2020                              Respectfully submitted,
23
                                                           By: /s/ Nicholas M. Wajda
24                                                         Nicholas M. Wajda, State Bar No. 11480
                                                           Law Offices of Nicholas M. Wajda, Esq.
25                                                         871 Coronado Center Drive, Ste. 200
                                                           Henderson, NV 89052
26                                                         Telephone: (702) 900-6339
27                                                         Facsimile: (866) 286-8433
                                                           Email: nick@wajdalawgroup.com
28
                                                       5
